11-3459-ag
         Ba v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A096 499 696
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       ______________________________________
12
13       HAROUNA BA, AKA CHACHA DOUCOURE,
14                Petitioner,
15
16                      v.                                      11-3459-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23
24       FOR PETITIONER:               Jamie B. Naini, Memphis, TN.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Keith I. McManus, Senior
28                                     Litigation Counsel; Brendan P.
29                                     Hogan, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Harouna Ba, a native and citizen of

 6   Mauritania, seeks review of a July 27, 2011, order of the

 7   BIA affirming the May 7, 2009, decision of Immigration Judge

 8   (“IJ”) William P. Van Wyke denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Harouna Ba, No.

11   A096 499 696 (B.I.A. July 27, 2011), aff’g No. A096 499 696

12   (Immig. Ct. N.Y. City May 7, 2009).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well established.     See 8

19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

20   513 (2d Cir. 2009).   For asylum applications like Ba’s,

21   submitted prior to the passage of the REAL ID Act, an

22   adverse credibility determination must be based on


                                   2
 1   “specific, cogent reasons” that “bear a legitimate nexus” to

 2   the finding, and any discrepancy must be “substantial” when

 3   measured against the record as a whole.   See Secaida-Rosales

 4   v. INS, 331 F.3d 297, 307 (2d Cir. 2003), (internal

 5   quotation marks omitted), superseded by statute on other

 6   grounds as recognized by Xiu Xia Lin v. Mukasey, 534 F.3d

 7   162, 163-64 (2d Cir. 2008); Tu Lin v. Gonzales, 446 F.3d

 8   395, 400 (2d Cir. 2006).   Here, substantial evidence

 9   supports the agency’s adverse credibility determination.

10       The IJ reasonably found Ba’s testimony that he was a

11   Mauritanian slave not credible due to inconsistencies

12   between his identification documents and his testimony.     An

13   asylum applicant bears the burden to establish his

14   nationality, or lack of nationality, see Jigme Wangchuck v.

15   DHS, 448 F.3d 524, 529 (2d Cir. 2006), and his failure to

16   establish his identity may “significantly undermine[] the

17   credibility of his request for asylum,” Matter of O-D-, 21

18   I. & N. Dec. 1079, 1082 (BIA 1998).   Here, the IJ reasonably

19   declined to credit Ba’s birth certificate, which was

20   unauthenticated in any manner and contradicted the birth

21   date Ba asserted during his testimony, and Red Cross

22   documents, which indicated that Ba resided in a Senegalese


                                   3
 1   camp during years that Ba’s testimony and evidence indicated

 2   he resided in the United States and Mauritania. See Xiao Ji

 3   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 335 (2d Cir.

 4   2006) (noting that the weight afforded to the applicant’s

 5   evidence in immigration proceedings lies largely within the

 6   discretion of the IJ).   Despite Ba’s explanation for the

 7   discrepancy between the Red Cross letter and his testimony,

 8   he did not explain the discrepancy with regard to his other

 9   evidence, and the IJ was thus not required to credit his

10   explanation.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

11   Cir. 2005).

12       The IJ also reasonably relied on: (1) Ba’s vague and

13   implausible testimony regarding how he became aware of his

14   parents’ death, see Jin Chen v. U.S. Dep’t of Justice, 426

15   F.3d 104, 114 (2d Cir. 2005); (2) his evasive demeanor, see

16   Tu Lin, 446 F.3d at 400-01; and (3) the cumulative effect of

17   the inconsistencies in Ba’s testimony regarding matters

18   collateral to Ba’s underlying claim, including his

19   admissions that he lied when testifying that he had not been

20   in or arrested in the United States prior to 2003 and had

21   not used another name, and his inconsistent testimony

22   regarding how he became aware of his parents’ murders, see


                                   4
 1   id. at 402.   Furthermore, having questioned the credibility

 2   of Ba’s testimony, the IJ reasonably required corroborating

 3   evidence from his cousins who lived in the United States and

 4   Canada.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

 5   Cir. 2007).

 6       Because the IJ’s adverse credibility determination is

 7   supported by substantial evidence, the IJ did not err by

 8   denying Ba’s application for asylum, withholding of removal,

 9   and CAT relief as these claims were based on the same

10   factual predicate.   Paul v. Gonzales, 444 F.3d 148, 156 (2d

11   Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17




                                   5